Citation Nr: 1206169	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from January 1962 to December 1963.  He had additional unverified service with National Guard and Reserve units.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

After the appeal was certified to the Board, the Veteran submitted additional evidence consisting of a statement from his wife and a letter from his private physician.  Also associated with the claims folder after the appeal was certified to the Board were copies of records from the Veteran's United Stated Air Force Reserve service.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the agency of original jurisdiction (AOJ), unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

In the instant case, the evidence submitted after the appeal was certified to the Board was not accompanied by a waiver of initial consideration by the AOJ.  A review of the evidence shows that it is evidence pertinent to the Veteran's claim.  Specifically, the Veteran's wife submitted a statement wherein she noted that the Veteran had experienced daily back pain since a 1962 in-service back injury.  The Veteran's private physician, R.M., MD., opined that the Veteran's current back pain is at least as likely as not related to his in-service injury.  Further, the Veteran's Reserve records show a history of a severe muscle strain to the lumbar spine in August 1975.  Accordingly, the Board finds that the issue of entitlement to service connection for degenerative disc disease of the lumbosacral spine must be remanded to the AOJ for initial consideration of the additional evidence received, and for issuance of a supplement SOC (SSOC) reflecting such consideration.  Id.

In this regard, the Board notes that although Dr. M. provided a positive nexus opinion, which he indicated was based of a review of the Veteran's service treatment records (STRs) and the Veteran's reported history, because the record now contains additional STRs related to the back that were obtained after Dr. M. rendered his April 2011 opinion, Dr. M.'s opinion could not have been based on full consideration of the entire medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).  

The Board also finds that a remand of the matter is necessary for VA to comply with its duty to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2011).

In the instant case, the Veteran requested VA's assistance in obtaining records from the Missouri National Guard, which he asserted may help to substantiate his claim.  The Veteran indicated that after his tour of active duty, he was assigned to the 110th Engineer Battalion.  An April 2010 report of general information notes that the named National Guard unit was contacted for records related to the Veteran.  There were no such record at that location, but it was indicated that any records were most likely transferred to the Missouri Archive Records.  A request for records related to the Veteran was then made to the Missouri National Guard Archive Records.  A response was received stating that the Veteran was a member of the Colorado National Guard.  

A request for records pertaining to the Veteran made to the Colorado National Guard was unsuccessful.  A handwritten response stated that records pertaining to the Veteran were not found.  It was noted that there was no record of the Veteran having served in the Colorado National Guard.  By letter dated April 28, 2010, the Veteran was informed that service treatment and personnel records from the Missouri and Colorado National Guard were unavailable.  A formal finding of unavailability was made in May 2010. 

Notwithstanding the AOJ's formal finding regarding the unavailability of the Veteran's National Guard records, it is unclear from the record before the Board whether the Veteran's National Guard records are truly unavailable or whether further information was necessary in order to conduct a thorough search for such records.  Indeed, a review of the Veteran's Reserve records clearly shows that the Veteran was a member of the Missouri National Guard.  A September 1976 DD Form 368 (Request for Discharge of Clearance from Reserve Component) showed that it had been requested that the Veteran be granted clearance from the Missouri National Guard.  His National Guard unit was listed as "HHC 110th Engr Bn(C)(C) MoARNG."  The date of current enlistment was noted to be February 4, 1976, and it was indicated that the Veteran had six years, seven months, and three days of total service.  Further a September 1976 DD Form 4 (Enlistment or Reenlistment Agreement) reveals that prior to enlistment in the Air Force Reserve, the Veteran had served a total of 3 years, 10 months, and 29 days active military service and 2 years, 8 months, and 28 days of inactive military service.  The Veteran's DD 214 of record shows total active service of only 1 year, 10 months, and 29 days.  

In light of this information, the Board finds it necessary to seek clarification of the Veteran's service dates, branch(es) of service, and all periods of active duty, active duty for training (ACDUTRA), or inactive duty training.  Further, the evidence of record clearly documents that the Veteran had service in the Missouri National Guard.  Given that the Missouri National Guard responded to the AOJ's request for records by stating that the Veteran served in the Colorado National Guard, the Board cannot be certain that the Veteran's Missouri National Guard records, or other supporting records, do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, because it has not been properly determined that the Veteran's National Guard records are unattainable or nonexistent, and because they may contain information relevant to his service connection claim, as evidence showing complaints or treatment related to the back may establish a continuity of symptomatology, the Board finds that the Veteran's claim of service connection must be remanded for the AOJ to again attempt to obtain these potentially relevant records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the [appellant] substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  If, on remand, it is determined that the Veteran's National Guard records are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).

The Board notes that in September 2009, the Veteran was afforded a VA examination in connection with his claim.  The examiner acknowledged that the Veteran was treated in service for a back strain.  The examiner also recorded the Veteran's statement that in 1968 he was involved in a motor vehicle accident, which resulted in an injury to his back, and in 1984 or 1985 he sustained a work-related back injury.  Specific details regarding the back injuries sustained at those times are not evident from the VA examination report.  X-rays taken as part of the VA examination showed early degenerative disc disease at L5-S1.  As to the likelihood that the Veteran's degenerative disc disease was related to service, the VA examination provided the following opinion:  "My feeling at this time looking at the timeline and the fact that [the Veteran] has had two other injuries that would have been significant to his back since he was in the service would be that it is less than likely not due to the service connected injury but is more likely than not due to the intervening and interceding injuries that he sustained in his low back area."  Contrary to the VA examiner's opinion, the Veteran's private physician opined that the Veteran's current complaints of back pain are, at least in part, related to his in-service injury.

In light of the medical opinions of record and in particular of the fact that the VA examiner based his negative nexus opinion on the existence of post-service back injuries about which the Veteran himself provided little detail as to the severity or type, the Board finds that records related to the Veteran's several back injuries referred to by the VA examiner would be helpful in evaluating the merits of Veteran's service connection claim.  The Board further notes that the Veteran's Reserve records indicate a history of severe muscle strain in August 1975, for which the Veteran's was hospitalized at Martin Luther King Hospital and underwent two weeks of physical therapy.  Accordingly, on remand, the AOJ should elicit from the Veteran any information necessary for the AOJ to obtain records related to any back injury sustained after his initial period of active duty from January 1962 to December 1963.

VA's duty to assist a claimant also includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  As noted above, the Veteran was provided a VA examination in October 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, supra (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.

Upon review of the October 2009 VA examiner's opinion, the Board finds that that opinion is not adequate.  This is so because the examiner based his negative nexus opinion on the fact that the Veteran sustained "two other injuries that would have been significant to his back."  However, nowhere in the examination report does the VA examiner discuss the type or severity of the post-service back injuries.  Indeed, it does not appear as though the examiner elicited from the Veteran any information with regard to the specifics of his post-service back injuries.  Further, it does appear as though the examiner considered the Veteran's lay statements regarding treatment for his back shortly after service.  Moreover, as with Dr. M.'s opinion, because additional evidence related to the Veteran's back has been associated with the claims folder since the VA examiner provided his October 2009 opinion, further medical analysis is required.  See Stefl, supra.

Accordingly, the Board finds that a remand of the Veteran's claim of service connection claim for degenerative disc disease of the lumbar spine is also necessary for the Veteran to be scheduled for a new examination in connection with his claim. See Barr, supra.  

Lastly, the Board notes although there are no reasons or bases requirements imposed on a medical examiner, Ardison, supra, the standards of adequacy for private and VA medical opinions are the same.  See Stefl, supra.  As the Board cannot conclude that Dr. M.'s opinion was based on consideration of all of the relevant evidence, on remand, the Veteran is invited to seek a more detailed opinion from Dr. M, that specifically considers all evidence of record, to include any VA examiner's opinion, as well as any evidence associated with the claims folder since Dr. M. submitted his April 2010 opinion.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran is reminded that he too can submit evidence in support of his claim.  He is specifically invited to submit a more detailed statement from Dr. M. to support his April 2011 private opinion.  

The AOJ should specifically request from the Veteran that he provide the full name and address for any physician or facility, to specifically include Martin Luther King Hospital, that treated the Veteran for back injuries sustained in 1968 as a result of a motor vehicle accident, in August 1975, or in 1984 o 1985 as a result of a work-related injury.  The Veteran should be asked to provide specific dates of treatment for any post-service back injury.  

Following receipt of that information, the AOJ should contact the physicians or facilities in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given opportunity to provide the records.

2.  The AOJ must confirm the Veteran's military service and verify his dates of service, to include his National Guard and Reserve service.  With regard to the Veteran's National Guard service, the AOJ should determine whether that service was active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each.  

As part of that process, the AOJ should attempt to obtain a copy of any separation certificate, as well as the Veteran's personnel records or the like that may have been maintained with any National Guard unit.  The AOJ should attempt to secure a complete copy of the Veteran's National Guard medical records, to specifically include any entrance, separation, or routine physical examination reports.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

Efforts to obtain these and any other Federal records must continue until the AOJ locates the records in question and associates the same with the claims folder, or determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.  The claims folder should include documentation of the efforts made to obtain these records along with any negative responses.

3.  After the development ordered in paragraphs 1 and 2 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for degenerative disc disease of the lumbosacral spine.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should be asked to review the entire record and take a detailed history from the Veteran with respect to the duration and types of symptoms he has purportedly experienced since service.  The examiner should also elicit from the Veteran specific information concerning each post-service back injury.  This should include information regarding the type and severity of any post-service back injury, treatment, and the duration of any need for convalescence.

The examiner should then provide an opinion as to the medical probabilities that the Veteran's degenerative disc disease of the lumbosacral spine, or any other diagnosed back disability, is attributable, even in part, to any period of active duty, ACDUTRA, or inactive duty training.  The examiner must specifically consider the lay evidence regarding continuity of symptomatology, as recorded in the record.  The examiner should set forth the medical reasons for accepting or rejecting the lay statements regarding continuity of symptoms since service.  

The examiner must also consider the medical evidence already of record.  If the examiner's findings differ from the conclusions reached by the October 2009 examiner or by Dr. M., the examiner should provide an explanation for the differing conclusions.

Regardless of whether the examiner's opinion as to any question is favorable or not, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs), and readjudicate the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine on a de novo basis in light of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

